DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 22 February 2021.  It is noted, however, that Applicant has not filed a certified copy of the Israeli application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 3-5:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
	      The figures need to be increased in size so that the reference numerals and text can meet the standard. 

   Figure 1B:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      Reference box (1310) should also be labeled -- Detector --.

See 37 C.F.R. 1.83(a) below.
1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0007], line 4:  The abbreviation "Fig.1B" should be in bold.
   Paragraph [0014], line 3:  A -- comma -- should be inserted prior to the term "such"; and after the term "spectrometer".
   Paragraph [0014], lines 6 and 10:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0023], line 1:  A -- comma -- should be inserted prior to the abbreviation "e.g."
   Paragraph [0027], line 2:  The phrase "such as" should be deleted.
   Paragraph [0032], line 4:  A -- comma -- should be inserted prior to the abbreviation "e.g."
   Paragraph [0053], line 4:  The "semicolon" should be replaced with a
--period --.
   Paragraph [0055], line 1:  A -- comma -- should be inserted prior to the term "such"; and after the term "spectrometer".
   Paragraph [0055], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0056], line 1:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0056], line 1:  The phrase -- as shown in Figure 2 -- or something similar should be inserted prior to the term "operatively" to indicate to the reader where the processing circuit can be viewed.
   Paragraph [0058], line 3:  A -- comma -- should be inserted after reference numeral "1201".
   Paragraph [0066], line 4:  A -- comma -- should be inserted prior to the abbreviation "e.g."
   Paragraph [0067], line 4:  Reference numeral "1201" should be corrected to read -- 1310 --.
   Paragraph [0075], line 2:  The conjunction -- and -- should be inserted after the semicolon.
   Paragraph [0080], line 4:  Reference numeral "31" should be corrected to read --- (Step 31) -- to avoid confusion that a structure is being labeled with the reference numeral.
   Paragraph [0081], line 4:  Reference numeral "32" should be corrected to read --- (Step 32) --.
   Paragraph [0082], line 1:  Reference numeral "33" should be corrected to read --- (Step 33) --.
   Paragraph [0083], line 1:  Reference numeral "34" should be corrected to read --- (Step 34) --.
   Paragraph [0084], line 1:  The term "Methods" should be corrected to read
-- methods --.
   Paragraph [0086], line 3:  Reference numeral "401" should be corrected to read --- (Step 401) -- to avoid confusion that a structure is being labeled with the reference numeral.
   Paragraph [0087], line 1:  Reference numeral "402" should be corrected to read --- (Step 402) --.
   Paragraph [0091], line 2:  Reference numeral "403" should be corrected to read --- (Step 403) --.
   Paragraph [0092], line 2:  Reference numeral "404" should be corrected to read --- (Step 404) --.
   Paragraph [0095], line 3:  Reference numeral "41" should be corrected to read --- (Step 41) --.
   Paragraph [0096], line 1:  Reference numeral "42" should be corrected to read --- (Step 42) --.
   Paragraph [0097], line 1:  Reference numeral "43" should be corrected to read --- (Step 43) --.
   Paragraph [0098], line 2:  Reference numeral "44" should be corrected to read --- (Step 44) --.
   Paragraph [0099], line 4:  Reference numeral "45" should be corrected to read --- (Step 45) --.
   Paragraph [0099], line 5:  Reference numeral "46" should be corrected to read --- (Step 46) --.
   Paragraph [0100], line 2:  Reference numeral "47" should be corrected to read --- (Step 47) --.
   Paragraph [0100], line 4:  Reference numeral "48" should be corrected to read --- (Step 48) --.
   Paragraph [0101], line 2:  The article -- a -- should be inserted prior to the term "prescheduled".
   Paragraph [00103], line 1:  Some conjunction -- and --, -- or --, or -- and/or -- should be inserted after the semicolon.
   Paragraph [0105], line 5:  The term "malfunction" should be corrected to read
-- malfunctioning --.
   Paragraph [0107], line 2:  Reference numeral "51" should be corrected to read --- (Step 51) --.
   Paragraph [0108], line 2:  Reference numeral "52" should be corrected to read --- (Step 52) --.
   Paragraph [0109], line 2:  Reference numeral "53" should be corrected to read --- (Step 53) --.
   Paragraph [0110], line 2:  Reference numeral "54" should be corrected to read --- (Step 54) --; and the term -- where -- should be inserted prior to the abbreviation "DT".
   Paragraph [0111], line 2:  Reference numeral "55" should be corrected to read --- (Step 55) --.
   Paragraph [0116], lines 1 and 2:  The term -- one -- should be inserted prior to the term "intensity".
   Paragraph [0119], line 2:  The phrase -- at least one -- should be inserted prior to the term "spectral".
   Paragraph [0119], line 5:  The phrase -- one or more -- should be inserted prior to the first occurrence of the term "updated".
   Paragraph [0119], line 5:  The term -- one -- should be inserted prior to the second occurrence of the term "updated".
   Paragraph [0147], line 1:  A -- period -- should be inserted at the end of the clause.
   Paragraph [0163], line 1:  The term "ay" should be corrected to read -- may --.
   Paragraph [0174], line 5:  The conjunction -- or -- should be inserted prior to the term "curvette".
  
Appropriate correction is required.


Claim Objections
Claim 17 is objected to because of the following informalities:
  Re claim 17, claim line 2:  The abbreviation "RGB" should be spelled out the first time it appears within a claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   The independent claims, claims 1 and 14, recite using an analysis model, but a model is not provided.  The specification, paragraph [0029], disclose that the analysis model may be any hardware-based and/or software-based program or algorithm, but it is unclear if truly any hardware or software in the past, current, or in the future Applicant could work.  Clearly, Applicant does not have possession for all models for determining one or more characteristics of the sampled water.  Therefore, it is the position of the Examiner that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 7, claim line 14:  The term "water-hardness rate" does not make sense. It is unclear what this term "rate" means as a function of water hardness.  The specification fails to provide a definition for this term.  Furthermore, it is unclear how a difference in turbidity values equate to a water hardness rate.  Turbidity is a measure of the relative clarity of a liquid.  It is not clear how turbidity is used as a measure of water hardness rate.
   Re claim 8, claim line 8:  The term "water-hardness rate" does not make sense.  It is not clear what this term "rate" means as a function of water hardness.  The specification fails to provide a definition for this term.
  Re claim 18, claim line 7:  The term "water-hardness rate" does not make sense.  It is not clear what this term "rate" means as a function of water hardness.  The specification fails to provide a definition for this term.
   Re claim 19, claim lines 10-13:  The term "water-hardness rate" does not make sense. It is unclear what this term "rate" means as a function of water hardness.  The specification fails to provide a definition for this term.  Furthermore, it is unclear how a difference in turbidity values equate to a water hardness rate.  Turbidity is a measure of the relative clarity of a liquid.  It is not clear how turbidity is used as a measure of water hardness rate.

Allowable Subject Matter
In light of the numerous rejections under 112(a) and 112(b), the Examiner cannot determine what is being claimed and therefore cannot provide an allowance determination at this time.  Once the 112(a/b) rejections are corrected, the Examiner will be in a better position to determine claim allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various devices for measuring water characteristics utilizing spectroscopy techniques.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856